NUMBER 13-20-00193-CV

                                COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI – EDINBURG


DR. KELLY ISBELL,                                                                   Appellant,

                                                    v.

JEANNE RUSSELL,
MISSION STREET CONSULTING LLC,
AND KATE ROGERS,                                                                    Appellees.


                      On appeal from the 166th District Court
                            of Bexar County, Texas.


                             MEMORANDUM OPINION

   Before Chief Justice Contreras and Justices Benavides and Silva
             Memorandum Opinion by Justice Benavides

      This appeal concerns the sufficiency of appellant Dr. Kelly Isbell’s pleadings

following special exceptions.1 Isbell appeals an order which dismisses her claims against


      1   This case is before this Court on transfer from the Fourth Court of Appeals in San Antonio
appellees Jeanne Russell, Mission Street Consulting LLC (MSC), and Kate Rogers with

prejudice. By four issues, Isbell asserts that the trial court erred by dismissing her claims

against appellees because the court (1) treated appellees’ special exceptions as a plea

to the jurisdiction; (2) treated appellees’ motion to dismiss as a Rule 91a dismissal of a

baseless cause of action, see TEX. R. CIV. P. 91a; (3) treated appellees’ motion to dismiss

as a no-evidence motion for summary judgment; and (4) dismissed Isbell’s claims “even

though [she] had amended her pleadings as required by [the] trial court’s order as to

special exceptions.” We reverse and remand.

                                         I.      BACKGROUND

        On April 22, 2019, Isbell filed her “Plaintiff’s Second-Amended Petition” against

Russell, MSC, Rogers, and Melissa Alcala. According to the briefs, Alcala was

subsequently dismissed from the case. Isbell alleged that “[a]fter an extensive, nationwide

search,” she “was hired to serve as the founding principal for the CAST Tech Charter

School” (CAST Tech) in the San Antonio Independent School District (SAISD). Isbell

stated that “[o]n May 8, 2017, [she] was improperly fired, the victim of a power play by

persons outside” of SAISD. Isbell alleged that she was placed on administrative leave

“abruptly and without any advance notice, written evaluations, emails[,] or letters stating

poor performance on any topic or task,” “ordered to immediately leave the CAST Tech

premises,” and “ordered not to speak with anyone, which would have included the other

Founders[2] and other industry advisors for CAST Tech.” Isbell referred to this series of



pursuant to a docket equalization order issued by the Supreme Court of Texas. See TEX. GOV’T CODE ANN.
§ 73.001. The parties have not identified a conflict between the precedent of the Fourth Court of Appeals
and that of this Court on any issues relevant to this appeal. See TEX. R. APP. P. 41.3.

        2   Isbell generally used the term “Founders” to designate those parties who were instrumental in
                                                    2
events as the “Coup.” Subsequently, the SAISD School Board voted to terminate Isbell’s

employment, an event Isbell identifies as the “Firing.” According to Isbell, Russell, MSC,

and Rogers served as “outside consultants” for CAST Tech. Isbell alleged causes of

action against Russell, MSC, and Rogers for tortious interference and conspiracy.

        On June 7, 2019, appellees filed “Special Exceptions and First Amended Answer

to Plaintiff’s Second Amended Petition.” In terms of special exceptions, the appellees

alleged that Isbell “has failed to allege any valid contract that could support a tortious

interference claim,” that she “has not alleged facts that could support the essential

element of willful and intentional interference with a contract,” and that she “fail[ed] to

plead all of the elements of [a] cause of action for conspiracy.” Appellees requested the

trial court to sustain their special exceptions and to require Isbell to amend her pleadings,

or alternatively, to strike her claim for conspiracy.3

        On September 18, 2019, the trial court and the parties signed an “Agreed Order

on Defendants’ Special Exceptions.” The order states, in relevant part:

        IT IS ORDERED that Plaintiff shall amend her petition as to the claims for
        tortious interference and conspiracy as to each Defendant: [Russell, MSC,
        and Rogers], to give fair notice of the allegations and claims asserted
        specifically against each Defendant.

        Defendants’ Special Exception No. 1. is SUSTAINED. Plaintiff shall replead
        and assert with specificity the contract(s) she alleges were breached as a
        basis for Plaintiffs’ tortious interference claim. It is further ORDERED,
        Plaintiff shall further identify the specific contractual provisions—as to each

creating CAST Tech and identified them in this pleading and supplemental pleadings as: Charles Butt, H-
E-B Grocery Company, LP, SAISD, San Antonio Foundation for Excellence in Education, Inc. d/b/a SAISD
Foundation, Rogers, and Russell.

        3 On July 8, 2019, Isbell filed “Plaintiff’s Supplement No. 1 to First Amended Petition.” This pleading
should have been titled as a supplement to the “Plaintiff’s Second-Amended Petition” but was mistakenly
designated otherwise. “Plaintiff’s Second-Amended Petition” concerned allegations regarding Alcala and is
thus not relevant to our analysis in this appeal.

                                                      3
       contract—she alleges were breached and the actions by each Defendant
       she alleges were the basis of the breach. [Gil Ramirez Grp., LLC v. Hous.
       lndep. Sch. Dist., No. 4:10-cv-4872, 2013 WL 3229682, at *11 (S.D. Tex.
       June 25, 2013)].

       Defendants’ Special Exception No. 2. is SUSTAINED. Plaintiff . . . shall
       replead and assert with specificity the basic facts identifying and supporting
       the requisite elements of her tortious interference claim against each
       Defendant. Specifically, Plaintiff shall assert with specificity, the actions or
       statements made by each separate Defendant which she alleges constitute
       a willful and intentional interference.

       Defendants’ Special Exception No. 3. Is SUSTAINED. Plaintiff . . . shall
       replead and assert the basic facts supporting the requisite elements of her
       conspiracy claim. It is further ORDERED, Plaintiff shall plead with specificity
       the overt acts she alleges, as to each Defendant, constitute an unlawful or
       tortious act.

       It is [f]urther ORDERED that by October 17, 2019[,] Plaintiff shall file an
       amended pleading as ORDERED herein. Plaintiff’s failure to amend
       pleadings as ORDERED herein shall cause Plaintiff’s pleadings to be
       deemed stricken without further action by this Court.

       Subsequently, on October 17, 2019, Isbell filed “Plaintiff’s Supplement No. 2 to

First-Amended Petition.”4 As noted in the briefing, this pleading was mistitled and acted

as a supplement to “Plaintiff’s Second-Amended Petition.” The body of Isbell’s

Supplement No. 2 comprises ten pages of substantive allegations and includes twenty-

nine separate enumerated paragraphs.

       On February 14, 2020, the appellees filed “Defendants’ Motion to Enter Final

Order.” According to appellees’ motion, the trial court’s dismissal of other parties to the

litigation had “rendered [Isbell’s] allegations [against them] entirely nonsensical.”

Appellees asserted that they had filed special exceptions asking Isbell to replead “with

requisite specificity the basis for her tortious interference and conspiracy claims,” Isbell


       4  A supplemental pleading is made as “a response to the last preceding pleading by the other
party.” TEX. R. CIV. P. 69; see Sixth RMA Partners, L.P. v. Sibley, 111 S.W.3d 46, 53–54 (Tex. 2003).
                                                 4
had agreed to replead, and the parties and trial court had entered the agreed order

sustaining appellees’ special exceptions. According to appellees, Isbell’s amended

pleading “fails to comply with the Agreed Order,” thus appellees filed their motion “to

enforce the Parties’ Agreed Order and strike [Isbell’s] pleadings [] pursuant to the terms

of the Agreed Order.” The appellees argued that the agreed order constitutes an

enforceable agreement under Texas Rule of Civil Procedure 11, Isbell agreed to a

“heightened pleading standard,” and Isbell failed to amend her pleadings according to the

agreed order. See TEX. R. CIV. P. 11. The appellees requested the trial court to “enforce

the terms of the Parties’ Agreed Order pursuant to TEX. R. CIV. P. 11 and dismiss [Isbell’s]

claims with prejudice.”

       On February 24, 2020, Isbell filed “Plaintiff’s Response to Motion to Enter.” Isbell

asserted that, since the time she had filed her amended pleadings, she had sent

interrogatories and requests for production to Russell, MSC, and Rogers, and had sent

notices of intention to take depositions by written questions with subpoenas duces tecum

to Pedro Martinez, Superintendent of SAISD, and SAISD. Isbell argued that appellees’

motion to enter judgment should be denied because her supplemental pleading “was

sufficient to satisfy [the trial court’s agreed order] and gives fair notice to [appellees] of

the facts necessary to begin a defense of [Isbell’s] claims for [t]ortious [i]nterference and

[c]onspiracy,” and the fact that appellees filed their motion “only after the issuance of

[Isbell’s] discovery requests . . . is a clear indication that [appellees’] [m]otion is without

merit and is merely a procedural attempt to avoid [Isbell’s] prosecution of this matter.”

       That same day, the trial court held a hearing on appellees’ motion to enter a final

order. At the hearing, appellees informed the trial court that they were there “to enforce a

                                              5
Rule 11 agreed order” which required Isbell “to replead to very specific pleading

standards.” Appellees asserted that Isbell’s supplemental pleading was deficient because

there was “no specific contractual provision named; no contract that’s identified as being

breached; and . . . no specific actions by the remaining [appellees] about interference.”

Appellees asserted that they “still cannot identify . . . the factual basis of Isbell’s claims”

regarding tortious interference or conspiracy. Appellees argued that the agreed order

acted as an enforceable Rule 11 agreement and “[t]here is no reason why [Isbell] should

be allowed to replead or to be held to any standard other than this, and the Court has a

ministerial duty to enforce the order as agreed by the parties and entered by the Court.”

       The trial court questioned appellees, “specifically, what are you asking the Court,”

and inquired whether appellees were “asking to strike [Isbell’s] pleadings.” Appellees

informed the court that the agreed order included language providing that: “Plaintiff’s

failure to amend pleadings as ordered shall cause plaintiff’s pleadings to be deemed

stricken without further action by this Court.” Appellees asserted that Isbell’s pleadings

were thus automatically struck when she “failed to amend as . . . was required,” and so

they were requesting the court to dismiss Isbell’s case with prejudice. In response, the

court asked appellees, “[s]o why does this Court have to do anything,” because “it sounds

like [the pleadings are] already stricken and gone.” Appellees informed the court that

Isbell had propounded discovery and was proceeding with her case.

       Isbell responded to the foregoing colloquy by asserting that she “supplemented

[her pleadings] in accordance with the order.” She discussed her supplemental pleading

and the background of the lawsuit and argued that appellees were attempting to avoid

pending discovery. At the conclusion of the hearing, the trial court took the issue under

                                              6
advisement.

       The following day, on February 25, 2020, the trial court signed an “Order for

Dismissal with Prejudice” which provided that all of Isbell’s claims against appellees were

dismissed with prejudice. This appeal ensued.

                               II.    STANDARD OF REVIEW

       “A trial court has broad discretion in ruling on special exceptions.” Baylor Univ. v.

Sonnichsen, 221 S.W.3d 632, 635 (Tex. 2007) (per curiam); see Chambers v. Am.

Hallmark Ins. Co. of Tex., 465 S.W.3d 389, 397 (Tex. App.—Corpus Christi–Edinburg

2015, no pet.); Park v. Escalera Ranch Owners’ Ass’n, 457 S.W.3d 571, 602 (Tex. App.—

Austin 2015, no pet.); Frankoff v. Norman, 448 S.W.3d 75, 79 (Tex. App.—Houston [14th

Dist.] 2014, no pet.); Martin v. Clinical Pathology Lab’ys, Inc., 343 S.W.3d 885, 891 (Tex.

App.—Dallas 2011, pet. denied). A trial court abuses its discretion when it (1) acts with

disregard to guiding rules or principles, (2) acts in an arbitrary and unreasonable manner,

or (3) fails to correctly analyze or apply the law. See In re Acad., Ltd., 625 S.W.3d 19, 25

(Tex. 2021) (orig. proceeding). “On review, the trial court’s ruling will be reversed only

upon a showing of abuse of discretion.” De los Santos v. Comm’n for Lawyer Discipline,

547 S.W.3d 640, 650 (Tex. App.—San Antonio 2017, pet. denied); see Chambers, 465

S.W.3d at 397; James v. Underwood, 438 S.W.3d 704, 715 (Tex. App.—Houston [1st

Dist.] 2014, no pet.).

       “We review a trial court’s dismissal of a case upon special exceptions for failure to

state a cause of action as an issue of law, using a de novo standard of review.” Neff v.

Brady, 527 S.W.3d 511, 528 (Tex. App.—Houston [1st Dist.] 2017, no pet.) (quoting Alpert

v. Crain, Caton & James, P.C., 178 S.W.3d 398, 405 (Tex. App.—Houston [1st Dist.]

                                             7
2005, pet. denied)); see Chambers, 465 S.W.3d at 397; Cerda v. RJL Ent., Inc., 443

S.W.3d 221, 225 (Tex. App.—Corpus Christi–Edinburg 2013, pet. denied); Martin, 343

S.W.3d at 891; Pack v. Crossroads, Inc., 53 S.W.3d 492, 507 (Tex. App.—Fort Worth

2001, pet. denied). In our review, we take the “allegations, facts, and interferences in the

pleadings as true and view them in a light most favorable to the pleader.” Cerda, 443

S.W.3d at 225; see Gatten v. McCarley, 391 S.W.3d 669, 673–74 (Tex. App.—Dallas

2013, no pet.) (“We accept as true all material factual allegations and all factual

statements reasonably inferred from the allegations set forth in Gatten’s pleadings.”).

Martin, 343 S.W.3d at 891 (“When conducting our review, we accept as true all material

factual allegations in the pleadings and all facts reasonably inferable from those

allegations.”). When the pleading does not state a cause of action, the trial court does not

abuse its discretion in dismissing the case. See Cerda, 443 S.W.3d at 225; Gatten, 391

S.W.3d at 674.

                                      III.   PLEADINGS

       Texas Rule of Civil Procedure 45 provides that a petition shall “consist of a

statement in plain and concise language of the plaintiff’s cause of action,” and “[t]hat an

allegation be evidentiary or be of legal conclusion shall not be grounds for an objection

when fair notice to the opponent is given by the allegations as a whole.” TEX. R. CIV. P.

45(b). Further, “[a]ll pleadings shall be construed so as to do substantial justice.” Id. R.

45(c). A “pleading which sets forth a claim for relief” must contain “a short statement of

the cause of action sufficient to give fair notice of the claim involved.” Id. R. 47(a); see De

los Santos, 547 S.W.3d at 650.



                                              8
A.     Fair Notice

       “‘Texas follows a fair-notice standard for pleading’, which ‘measures whether the

pleadings have provided the opposing party sufficient information to enable that party to

prepare a defense or a response.’” Tex. Dep’t of Transp. v. Lara, 625 S.W.3d 46, 61 (Tex.

2021) (quoting First United Pentecostal Church of Beaumont v. Parker, 514 S.W.3d 214,

224–25 (Tex. 2017)); see Kopplow Dev., Inc. v. City of San Antonio, 399 S.W.3d 532,

536 (Tex. 2013); Horizon/CMS Healthcare Corp. v. Auld, 34 S.W.3d 887, 896 (Tex. 2000);

Roark v. Allen, 633 S.W.2d 804, 810 (Tex. 1982). “A cause of action is sufficiently pleaded

only if the petition gives fair notice of the claim involved.” Kinder Morgan SACROC, LP v.

Scurry County, 622 S.W.3d 835, 849 (Tex. 2021).

       Under Rule 47, the supreme court has held that a “pleading sufficiently provides

‘fair notice of the claim involved’ if the opposing party can ascertain from the pleading the

nature and basic issues in controversy and what testimony will be relevant.” In re Allstate

Indem. Co., 622 S.W.3d 870, 879 (Tex. 2021) (orig. proceeding) (quoting Horizon/CMS

Healthcare Corp., 34 S.W.3d at 896); see First United Pentecostal Church of Beaumont,

514 S.W.3d at 224–25. This is the “key inquiry.” DeRoeck v. DHM Ventures, LLC, 556

S.W.3d 831, 835 (Tex. 2018) (per curiam); see Seton Family of Hosps. v. White, 593

S.W.3d 787, 793 (Tex. App.—Austin 2019, pet. denied).

       The pleadings must provide fair notice of the essential factual allegations, the

claim, and the relief sought. Montelongo v. Abrea, 622 S.W.3d 290, 300 (Tex. 2021);

Kinder Morgan SACROC, LP, 622 S.W.3d at 849. The “fair notice” standard “relieves the

pleader of the burden of pleading evidentiary matters with meticulous particularity.” Elite

Door & Trim, Inc. v. Tapia, 355 S.W.3d 757, 766 (Tex. App.—Dallas 2011, no pet.); see

                                             9
Bowen v. Robinson, 227 S.W.3d 86, 91 (Tex. App.—Houston [1st Dist.] 2006, pet. denied)

(same). “Rule 45 does not require that the plaintiff set out in [its] pleadings the evidence

upon which [it] relies to establish [the] asserted cause of action.” Paramount Pipe &

Supply Co. v. Muhr, 749 S.W.2d 491, 494–95 (Tex. 1988)); see Chambers, 465 S.W.3d

at 394; Dall. Area Rapid Transit v. Morris, 434 S.W.3d 752, 760–61 (Tex. App.—Dallas

2014, pet denied). Further, “[a] court should uphold the petition as to a cause of action

that may be reasonably inferred from what is specifically stated, even if an element of the

cause of action is not specifically alleged.” Boyles v. Kerr, 855 S.W.2d 593, 601 (Tex.

1993); see Chambers, 465 S.W.3d at 394; Dall. Area Rapid Transit, 434 S.W.3d at 761;

see also TEX. R. CIV. P. 45(b).

       Speaking pragmatically, the test for determining whether a pleading gives

adequate notice is whether an opposing attorney of reasonable competence, in

examining the pleadings, can ascertain the nature and the basic issues of the controversy

and the relevant testimony. See De los Santos, 547 S.W.3d at 650; Lawrence v. Reyna

Realty Grp., 434 S.W.3d 667, 675 (Tex. App.—Houston [1st Dist.] 2014, no pet.); Wright

v. Fowler, 991 S.W.2d 343, 353 (Tex. App.—Fort Worth 1999, no pet.).

B.     Special Exceptions

       The appropriate method to address the sufficiency of a party’s pleadings is by

special exceptions. See In re Helix Energy Sols. Grp., 440 S.W.3d 167, 175 (Tex. App.—

Houston [14th Dist.] 2013, orig. proceeding); Ortiz v. Patterson, 378 S.W.3d 667, 675

(Tex. App.—Dallas 2012, no pet.). The purpose of special exceptions is to “compel

clarification of pleadings when the pleadings are not clear or sufficiently specific or fail to

plead a cause of action.” Baylor Univ., 221 S.W.3d at 635 (citing Friesenhahn v. Ryan,

                                              10
960 S.W.2d 656, 658 (Tex. 1998)); see De los Santos, 547 S.W.3d at 650; James, 438

S.W.3d at 715; Shaw v. Lemon, 427 S.W.3d 536, 546 (Tex. App.—Dallas 2014, pet.

denied); see also TEX. R. CIV. P. 91. “An opposing party should use special exceptions to

identify defects in a pleading so that they may be cured, if possible, by amendment.”

Horizon/CMS Healthcare Corp., 34 S.W.3d at 897; see Chambers, 465 S.W.3d at 397.

       Under Rule 91, “[a] special exception shall not only point out the particular pleading

excepted to, but it shall also point out intelligibly and with particularity the defect, omission,

obscurity, duplicity, generality, or other insufficiency in the allegations in the pleading

excepted to.” TEX. R. CIV. P. 91; see Chambers, 465 S.W.3d at 398; Aldous v. Bruss, 405

S.W.3d 847, 857 (Tex. App.—Houston [14th Dist.] 2013, no pet.). “General allegations

that the petition is vague, indefinite, or does not state a cause of action are not sufficient

to identify the defect.” Chambers, 465 S.W.3d at 398. “If the special exception is not

specific, it is a prohibited general demurrer and should be overruled.” Id.; see TEX. R. CIV.

P. 90 (“General demurrers shall not be used.”). “We liberally construe pleadings; special

exceptions are only a challenge to determine if ‘fair notice’ requirements have been met.”

Aldous, 405 S.W.3d at 857. And “[i]t is not a valid objection to generally complain that the

pleading does not set out enough factual details if fair notice of the claim is given.” Id. at

857. Special exceptions “cannot inject factual allegations that do not appear in the

pleading.” Neff, 527 S.W.3d at 530.

C.     Ruling

       “Generally, when the trial court sustains special exceptions, it must give the

pleader an opportunity to amend the pleading, unless the pleading defect is of a type that

amendment cannot cure.” Baylor Univ., 221 S.W.3d at 635; see Friesenhahn, 960 S.W.2d

                                               11
at 658; In re XTO Energy Inc., 471 S.W.3d 126, 137 (Tex. App.—Dallas 2015, orig.

proceeding); Shaw, 427 S.W.3d at 546; Gatten, 391 S.W.3d at 673. The right to amend

exists only if the defect is curable. Baylor Univ., 221 S.W.3d at 635; Ford v. Performance

Aircraft Servs., Inc., 178 S.W.3d 330, 336 (Tex. App.—Fort Worth 2005, pet. denied). “If

there is no reasonable probability that further amendment would disclose facts legally

sufficient to sustain a cause of action, the trial court may properly refuse further leave to

amend.” Mowbray v. Avery, 76 S.W.3d 663, 678 (Tex. App.—Corpus Christi–Edinburg

2002, pet. denied). Further, the right to amend is not unlimited and it “does not extend to

the privilege of multiple opportunities to amend in the face of repeated grants of special

exceptions.” Ford, 178 S.W.3d at 336 (quoting Mowbray, 76 S.W.3d at 677).

       However,

       if a plaintiff makes a good faith attempt to amend his petition in response to
       the trial court’s sustaining of a defendant’s special exceptions, the trial court
       may not dismiss the plaintiff’s amended petition unless the defendant files
       special exceptions to the revised pleadings, the court sustains the new
       special exceptions, and the court gives the plaintiff the opportunity to amend
       the revised pleadings.

Humphreys v. Meadows, 938 S.W.2d 750, 753 (Tex. App.—Fort Worth 1996, writ denied);

see Albright v. Tex. Dep’t of Human Servs., 859 S.W.2d 575, 582–83 (Tex. App.—

Houston [1st Dist.] 1993, no writ) (stating that where the defendants did not file special

exceptions to the plaintiffs’ revised pleading, the plaintiffs were entitled to an opportunity

to amend the revised pleadings, and the trial court abused its discretion in dismissing the

lawsuit without providing this option); Gallien v. Wash. Mut. Home Loans, Inc., 209

S.W.3d 856, 863 (Tex. App.—Texarkana 2006, no pet.) (“It is also clear that, although no

special exceptions had been sustained as to these amended pleadings, the trial court’s


                                              12
order summarily disposed of the bulk of the Galliens’ case without affording them their

opportunity to replead.”); see also Chambers, 465 S.W.3d at 394–95 (discussing the

plaintiff’s “good faith” attempt to replead and construing the amended pleading liberally in

the absence of new special exceptions); Frahm Family Ltd. v. Stanley, No. 01-97-01275-

CV, 1998 WL 350110, at *2 (Tex. App.—Houston [1st Dist.] June 25, 1998, no pet.) (mem.

op.) (“Appellees did not file another special exception to the revised pleading. Therefore,

the basis of the subsequent order dismissing for failure to amend is incorrect. The trial

court abused its discretion in dismissing this action.”).

                                            IV.     ANALYSIS

        Because it is dispositive, we first address Isbell’s fourth issue. In this issue, Isbell

asserts that the trial court abused its discretion by dismissing her claims when she had

amended her pleadings as required by the trial court’s order on the special exceptions. In

contrast, appellees assert that “[t]he judgment below was entered according to the trial

court’s ministerial, nondiscretionary duty to enter judgment pursuant to the terms of the

Rule 11 Order.”5 They argue that “[u]nder the appropriate standard of review, [Isbell] can

only challenge the judgment by showing that the trial court violated a statute or exceeded



        5  This matter appears before this Court in an unusual procedural posture. Typically, litigants file
motions for summary judgment to address alleged unsolved pleading failures following special exceptions.
“Summary judgment based on a pleading deficiency may be proper if a party has had an opportunity, by
special exception, to amend and fails to do so, or files an additional defective pleading.” Chambers v. Am.
Hallmark Ins. Co. of Tex., 465 S.W.3d 389, 393–94 (Tex. App.—Corpus Christi–Edinburg 2015, no pet.);
see Natividad v. Alexsis, Inc., 875 S.W.2d 695, 699 (Tex. 1994); Gallien v. Wash. Mut. Home Loans, Inc.,
209 S.W.3d 856, 866 (Tex. App.—Texarkana 2006, no pet.); see also Tex. Dep’t of Corr. v. Herring, 513
S.W.2d 6, 9 (Tex. 1974) (recognizing that “a party may plead himself out of court” or “may plead facts which
affirmatively negate his cause of action,” and stating that “[i]n such instance it is proper to grant the
defendant’s motion for summary judgment”). Alternatively, litigants may file a Rule 91a motion to dismiss.
See TEX. R. CIV. P. 91a; In re Shire PLC, 633 S.W.3d 1, 25–26 (Tex. App.—Texarkana 2021, orig.
proceeding [mand. denied]) (comparing and contrasting Rule 91a motions to dismiss and special exception
procedure).

                                                    13
the limits of judicial power,” and that because Isbell did not raise these arguments, they

are waived. The appellees further argue, in the alternative, that even if the correct

standard of review is abuse of discretion, the trial court did not abuse its discretion “in

enforcing the Rule 11 Order” because Isbell “agreed to replead certain allegations with

specificity as to each Defendant[] but failed to do so.”

A.     Standard of Review

       As a threshold matter, we first address the appropriate standard of review to apply

to the trial court’s ruling. Isbell generally argues that we review the trial court’s ruling as

one regarding special exceptions under an abuse of discretion standard. In contrast,

appellees argue that the trial court’s decision should be reviewed as an enforcement of a

Rule 11 agreement. See TEX. R. APP. P. 11.

       Rule 11 states that, “[u]nless otherwise provided in [the rules of civil procedure],

no agreement between attorneys or parties touching any suit pending will be enforced

unless it be in writing, signed and filed with the papers as part of the record, or unless it

be made in open court and entered of record.” Id. “A trial court has a ministerial duty to

enforce a valid Rule 11 agreement.” Shamrock Psychiatric Clinic, P.A. v. Tex. Dep’t of

Health & Human Servs., 540 S.W.3d 553, 560 (Tex. 2018) (per curiam). We construe

Rule 11 agreements under the same rules as we would a contract. Id.; Transamerica

Corp v. Braes Woods Condo Ass’n, Inc., 580 S.W.3d 733, 737 (Tex. App.—Houston [14th

Dist.] 2019, no pet.). “We do not give a Rule 11 agreement greater effect than the parties

intended.” Shamrock Psychiatric Clinic, P.A., 540 S.W.3d at 560–61; Austin v. Austin, 603

S.W.2d 204, 207 (Tex. 1980). In order to be effective, a Rule 11 agreement must consist

of “a written memorandum which is complete within itself in every material detail, and

                                              14
which contains all of the essential elements of the agreement.” Cohen v. McCutchin, 565

S.W.2d 230, 232 (Tex. 1978); see Shamrock Psychiatric Clinic, P.A., 540 S.W.3d at 560

(same); Padilla v. LaFrance, 907 S.W.2d 454, 460 (Tex. 1995) (same).

        The terminology used by the appellees in discussing the events is inexact insofar

as the record does not indicate that the parties entered into a separate Rule 11

agreement, and instead, the appellees discuss the agreed order itself as a Rule 11

agreement.6 However, an agreed order that meets the requirements of Rule 11 can be

enforced as such an agreement. See In re Marriage of Comstock, No. 01-19-00722-CV,

2021 WL 4466012, at *7, __ S.W.3d __, __ (Tex. App.—Houston [1st Dist.] Sept. 30,

2021, no pet. h.) (construing an agreed docket control order as an agreement under Rule

11); Trevino v. Hous. Orthopedic Ctr., 831 S.W.2d 341, 344 (Tex. App.—Houston [14th

Dist.] 1992, writ denied); Miller v. Kossey, 802 S.W.2d 873, 876 (Tex. App.—Amarillo

1991, writ denied); see also Kerulis v. Granbury Lake Props., Inc., No. 2-05-247-CV, 2006

WL 1791617, at *3 (Tex. App.—Fort Worth June 29, 2006, no pet.) (mem. op.). When a

trial court renders judgment based on a Rule 11 agreement, the signed judgment must

comply literally with the terms of the agreement; stated otherwise, a judgment rendered

on a Rule 11 agreement must be “in strict or literal compliance” with the terms recited into

the record and the trial court cannot remove or add material terms. See Chisholm v.

Chisholm, 209 S.W.3d 96, 98 (Tex. 2006) (per curiam); Hudson v. Aceves, 516 S.W.3d

529, 538 (Tex. App.—Corpus Christi–Edinburg 2016, no pet.); Baylor Coll. of Med. v.


        6We note that the agreed order does not, in and of itself, constitute a final judgment. See In re
Vaishangi, Inc., 442 S.W.3d 256, 259 (Tex. 2014) (orig. proceeding) (per curiam) (“[N]othing in the rules of
procedure prohibits a Rule 11 agreement from being, itself, an agreed judgment, so long as the agreement
meets the requirements for a final judgment.”).

                                                    15
Camberg, 247 S.W.3d 342, 346 (Tex. App.—Houston [14th Dist.] 2008, pet. denied);

Donzis v. McLaughlin, 981 S.W.2d 58, 63 (Tex. App.—San Antonio 1998, no pet.); Tinney

v. Willingham, 897 S.W.2d 543, 544 (Tex. App—Fort Worth 1995, no writ); see also

Vickrey v. Am. Youth Camps, Inc., 532 S.W.2d 292, 292 (Tex. 1976) (per curiam); see

also In re S.R.S., No. 12-20-00130-CV, 2020 WL 4463122, at *3 (Tex. App.—Tyler July

15, 2020, no pet.) (mem. op.).

       We disagree with appellees’ contention that the trial court had a ministerial duty to

enforce the agreed order by dismissing the lawsuit. Isbell did not stand on her pleadings

after the trial court sustained appellees’ special exceptions. She amended her pleadings

by filing “Plaintiff’s Supplement No. 2 to First Amended Petition” on October 17, 2020, in

accordance with the deadline imposed by the agreed order. As stated previously, this

supplement is in substance ten pages long and includes twenty-nine separate

paragraphs. The agreed order did not, in and of itself, address the sufficiency of these

amendments. Stated otherwise, any agreement embodied in the agreed order does not

and could not encompass a conclusion regarding the sufficiency of Isbell’s future

amendments. See EZ Pawn Corp. v. Mancias, 934 S.W.2d 87, 91 (Tex. 1996) (orig.

proceeding) (per curiam) (noting that trial courts cannot consider evidence outside the

bounds of the Rule 11 agreement). The determination regarding whether Isbell’s

pleadings sufficed to meet the special exceptions was judicial and discretionary.7 See


        7 The Texas Supreme Court has described the difference between ministerial and discretionary

acts thusly:

       The distinction between ministerial and judicial and other official acts seems to be that
       where the law prescribes and defines the duty to be performed with such precision and
       certainty as to leave nothing to the exercise of discretion or judgment, the act is ministerial;
       but where the act to be done involves the exercise of discretion or judgment in determining
       whether the duty exists, it is not to be deemed merely ministerial.
                                                     16
Baylor Univ., 221 S.W.3d at 635; Chambers, 465 S.W.3d at 397; Park, 457 S.W.3d at

602.

B.     Analysis

       The trial court’s order sustained three special exceptions and required Isbell to

amend her pleadings as to tortious interference and conspiracy “to give fair notice” of her

claims. We examine the agreed order and Isbell’s supplemental pleadings regarding

these causes of action.

       1.      Applicable Law

       The elements of a cause of action for tortious interference with a contract are:

“(1) the existence of a valid contract subject to interference; (2) that the defendant willfully

and intentionally interfered with the contract; (3) that the interference proximately caused

the plaintiff’s injury; and (4) that the plaintiff incurred actual damage or loss.” Cmty. Health

Sys. Prof’l Servs. Corp. v. Hansen, 525 S.W.3d 671, 689 (Tex. 2017); see Exxon Mobil

Corp. v. Rincones, 520 S.W.3d 572, 588 (Tex. 2017); Vertex Servs., LLC v. Oceanwide

Hous., Inc., 583 S.W.3d 841, 853 (Tex. App.—Houston [1st Dist.] 2019, no pet.); see also

Dall. Symphony Ass’n, Inc. v. Reyes, 571 S.W.3d 753, 761, n.38 (Tex. 2019).

       Civil conspiracy is not an independent tort but requires an underlying tort that has

caused damages. Agar Corp., Inc. v. Electro Circuits Int’l, LLC, 580 S.W.3d 136, 141

(Tex. 2019). An action for civil conspiracy has five elements: (1) a combination of two or

more persons; (2) the persons seek to accomplish an object or course of action; (3) the




State Bar of Tex. v. Heard, 603 S.W.2d 829, 832 (Tex. 1980) (orig. proceeding) (quoting Comm’r of Gen.
Land Office v. Smith, 5 Tex. 471, 479 (1849)).

                                                  17
persons reach a meeting of the minds on the object or course of action; (4) one or more

unlawful, overt acts are taken in pursuance of the object or course of action; and (5)

damages occur as a proximate result. First United Pentecostal Church of Beaumont, 514

S.W.3d at 222.8

        2.      Special Exceptions

        The trial court’s order required Isbell to amend her claims for tortious interference

and conspiracy “to give fair notice of the allegations and claims asserted specifically

against each [appellee].” The order required Isbell to file an amended pleading by October

17, 2019. It is undisputed that Isbell filed an amended pleading by this deadline. What is

at issue in this appeal is whether or not Isbell amended her pleadings in accordance with

the “fair notice” standard and the three special exceptions sustained in the agreed order.

The agreed order, in sum, ordered Isbell to file an amended pleading and:

        assert with specificity the contract(s) she alleges were breached as a basis
        for [her] tortious interference claim[;]

        further identify the specific contractual provisions—as to each contract—
        she alleges were breached and the actions by each [appellee] she alleges
        were the basis of the breach[;]

        assert with specificity the basic facts identifying and supporting the requisite
        elements of her tortious interference claim against each [appellee;]



        8   The agreed order on special exceptions focused on the breach of a contract. To prevail on a
claim for tortious interference with a contract, the plaintiff must present evidence that a party induced
another to breach a contract and thereby interfered with the plaintiff’s rights under the contract. El Paso
Healthcare Sys., Ltd. v. Murphy, 518 S.W.3d 412, 421–22 (Tex. 2017); Holloway v. Skinner, 898 S.W.2d
793, 794–95 (Tex. 1995); Funes v. Villatoro, 352 S.W.3d 200, 213 (Tex. App.—Houston [14th Dist.] 2011,
pet. denied). We note that under the fair notice pleading standard, a plaintiff is not required to explicitly
allege all elements of a cause of action. See Boyles v. Kerr, 855 S.W.2d 593, 601 (Tex. 1993); Chambers
v. Am. Hallmark Ins. Co. of Tex., 465 S.W.3d 389, 397 (Tex. App.—Corpus Christi–Edinburg 2015, no pet.);
Dall. Area Rapid Transit v. Morris, 434 S.W.3d 752, 761 (Tex. App.—Dallas 2014, pet denied). Similarly, a
plaintiff is not required to delineate in her pleadings the evidence upon which she relies to establish her
asserted cause of action. See Paramount Pipe & Supply Co. v. Muhr, 749 S.W.2d 491, 494–95 (Tex. 1988).

                                                    18
       assert with specificity, the actions or statements made by each separate
       [appellee] which she alleges constitute a willful and intentional
       interference[;]

       assert the basic facts supporting the requisite elements of her conspiracy
       claim[; and]

       plead with specificity the overt acts she alleges, as to each [appellee]
       constitute an unlawful or tortious act[.]

       In her responsive supplemental pleading, Isbell identified two contracts: the Interim

Contract and the Charter Performance Contract. With regard to the Interim Contract, she

asserted that SAISD, Russell, and Rogers “set into motion the utilization” of the

“Termination Provision” of that contract, and thereby “completed the [f]iring of [Isbell].”

With regard to the Charter Performance Contract, Isbell asserted that SAISD, Russell,

and Rogers “(a) failed to perform any of the required evaluations of [Isbell], and

(b) completely ignored the investigation, due process and action on performance contract

provisions as set forth in the Charter Performance Contract,” referencing Article V of the

contract. (Footnotes omitted).

       Isbell specifically stated that appellees “knowingly induced SAISD and the other

Founders to manipulate and breach their respective contract obligations under the Interim

Contract and the Charter Performance Contract.” More generally, in addition to reciting

the elements of tortious interference, Isbell alleged, in relevant part:

       26.    As set forth in the . . . GENERAL BACKGROUND of the Petition, with
              the addition of the facts set forth herein, the actions taken by
              Defendants Russell, MSC, and Rogers as to the Coup, the Firing
              (with regards to the Interim Contract), and the failures to act under
              the Charter Performance Contract:

              (a)    were undertaken with actual knowledge that [Isbell] had a
                     contractual relationship with SAISD, whereby [Isbell] was
                     serving as principal of CAST Tech under the Interim Contract

                                             19
                        and the Charter Performance Contract;

                (b)     were intentionally and willfully undertaken to remove [Isbell]
                        as principal of CAST Tech and to install Alcala in place of
                        [Isbell], leading the way for the ultimate appointment of
                        Defendant Russell as the Executive Director and Defendant
                        Rogers as the Board President;

                (c)     knowingly induced SAISD and the other Founders to
                        manipulate and breach their respective contract obligations
                        under the Interim Contract and the Charter Performance
                        Contract;

                (d)     proximately caused [Isbell] to be injured by the wrongful
                        removal of [Isbell] as principal of CAST Tech; and

                (d)[9] have resulted in extreme loss and damages to [Isbell].

      27.       As a result, Defendants Russell, MSC, and Rogers have intentionally
                and tortiously interfered with [Isbell’s] contractual relationships, and[]
                are each liable to [Isbell] for all actual and consequential damages,
                for which [she] now sues.

      Isbell defined both Russell and Rogers as “Founders” of CAST Tech. Isbell

qualified her factual allegations against appellees by stating that “[b]ecause Defendants

Russell and Roger’s role in the Coup, the Firing, and the failure to follow the Charter

Performance Contract was, by definition, behind the scenes, more specific evidence of

such actions can be revealed only through discovery in this matter.” Nevertheless, Isbell

alleged that Russell and Rogers:

      (a) [N]ever did truly let go of the marionette strings directing CAST Tech
      from behind the scenes, (b) never intended for [Isbell] to have any
      meaningful responsibilities for CAST Tech once CAST Tech was formed,
      (c) misrepresented to [Isbell] the true duties that Defendants Russell and
      Rogers would allow [Isbell] to exercise as the principal of CAST Tech, and
      (d) fully intended to arrange for the replacement of [Isbell] once CAST Tech
      was fully formed. . . .

      [U]sed their social positions, influence, and network of key individuals in

      9   This subsection was mistakenly designated as an additional category “(d)” in the original.
                                                    20
      San Antonio, including their relationship with the other Founders, to get rid
      of [Isbell]. . . .

      [N]ot only knew of the Interim Contract, but were instrumental in getting
      SAISD to enter into the Interim Contract with [Isbell]. . . .

      [W]ere very much aware of, and acquainted with, the Charter Performance
      Contract and its relationship to the Interim Contract with [Isbell]. . . .

      [S]et into motion, in conjunction with SAISD, the Coup and the Firing of Dr.
      Isbell. . . .

      Working in concert with the administration of SAISD . . . assisted with the
      planning and implementation of the Coup and the Firing. . . .

      Arrange[d] for [Alcala] to be named as the replacement for [Isbell] even
      before the Firing of [Isbell] was completed. . . .

      Knowing that payment to [Isbell] was through the Interim Contract, . . . .
      arranged for the Coup and the Firing, which left [Isbell] with no income. . . .

      [S]et into motion the utilization of the [Termination Provision] from the
      Interim Contract. . . .

      [C]ompleted the Firing of [Isbell] . . . .

      [T]o ensure that [Isbell] was completely gone, . . . (a) failed to perform any
      of the required evaluations of [Isbell], and (b) completely ignored the
      investigation, due process and action on performance contract provisions
      as set forth in the Charter Performance Contract. . . .

(Internal footnotes omitted). Isbell thus asserted that, through these machinations,

Russell was appointed as the Executive Director of the CAST Tech network of schools

with SAISD, Rogers was appointed as the Board President of the SAISD CAST Tech

network of schools, and thus they “finally obtained what each always wanted: a program

that would be governed by SAISD through [their] hands . . . .” In terms of allegations

against MSC, Isbell states that Russell “undertook many of the foregoing actions while

acting under her umbrella company,” MSC, but that “instead of shielding [Russell],” her


                                              21
actions “pushed [MSC] out in the open, liable in its own capacity as well for [Russell’s]

actions.”

       We turn to Isbell’s conspiracy cause of action. The agreed order required Isbell to

“replead and assert the basic facts supporting the requisite elements of her conspiracy

claim,” and to “plead with specificity the overt acts she alleges, as to each Defendant,

constitute an unlawful or tortious act.” In connection with this cause, Isbell referenced the

foregoing facts and actions, and specifically pleaded:

       28.    As set forth in the . . . GENERAL BACKGROUND of the Petition, with
              the addition of the facts set forth herein, the actions taken by
              Defendants Russell, MSC, and Rogers as to the Coup, the Firing
              (with regards to the Interim Contract), and the failures to act under
              the Charter Performance Contract, all the while working with SAISD
              and the other Founders:

              (a)    were the actions of two or more persons;

              (b)    were intentionally and willfully undertaken to remove [Isbell]
                     as principal of CAST Tech and to install Alcala in place of
                     [Isbell], leading the way for the ultimate appointment of
                     Defendant Russell as the Executive Director and Defendant
                     Rogers as the Board President;

              (c)    knowingly induced SAISD and the other Founders to
                     manipulate and breach their respective contract obligations
                     under the Interim Contract and the Charter Performance
                     Contract;

              (d)    represent a common “meeting of the minds” as to the taking
                     of the foregoing actions;

              (e)    were unlawful and overt acts intended to harm [Isbell];

              (f)    proximately caused [Isbell] to be injured by her wrongful
                     removal as principal of CAST Tech; and

              (g)    have resulted in extreme loss and damages to [Isbell].

       29.    As a result, Defendants Russell, MSC, and Rogers, have conspired

                                             22
                 to harm [Isbell] and are each liable to [Isbell] for all actual and
                 consequential damages, for which [Isbell] now sues.

        Based on the foregoing, we conclude that Isbell’s supplemental pleading met each

of the specific requirements included in the agreed order.10 Thus, Isbell met appellees’

alleged “heightened pleading standard.” Further, and more broadly, the agreed order

expressly incorporated a “fair notice” standard, and Isbell’s supplemental pleading

provided fair notice of the essential factual allegations, the claims, and the relief sought.

See Montelongo, 622 S.W.3d at 300; Kinder Morgan SACROC, LP, 622 S.W.3d at 849.

Appellees have not explained how Isbell’s allegations fail to sufficiently place them on

notice that Isbell is suing them for tortious interference and conspiracy, or how her

pleadings have not provided them with sufficient information to prepare a defense to her

lawsuit. See Tex. Dep’t of Transp., 625 S.W.3d at 61; First United Pentecostal Church of

Beaumont, 514 S.W.3d at 224–225; Horizon/CMS Healthcare Corp., 34 S.W.3d at 896.

C.      Summary

        Isbell’s “Plaintiff’s Supplement No. 2 to First-Amended Petition” met the

requirements of the agreed order and provided fair notice of her claims against appellee.

In short, Isbell’s pleadings are sufficiently specific and plead causes of action for tortious

interference and conspiracy. See Baylor Univ., 221 S.W.3d at 635. Accordingly, we

conclude that the trial court erred in dismissing Isbell’s claims. We sustain Isbell’s fourth


        10  The “fair notice” pleading standard is incorporated in the rules of civil procedure. TEX. R. CIV. P.
45(b); id. R. 47(a). The rules of procedure “are not to be ignored by agreements of courts and counsel to
operate contrary thereto and in violation thereof.” Mo. Pac. R.R. Co. v. Cross, 501 S.W.2d 868, 872 (Tex.
1973); see also Outback Steakhouse of Fla., Inc. v. Reneau, No. 04-01-00469-CV, 2002 WL 22045, at *3
(Tex. App.—San Antonio Jan. 9, 2002, no pet.) (mem. op.). “Courts and counsel may not by agreement
operate contrary to and in violation of the rules. The court and the parties should adhere to the rules and
the court has no power, where no discretion is reserved, to suspend or modify any rule.” Methodist Hosps.
of Dall. v. Corp. Communicators, Inc., 806 S.W.2d 879, 884 (Tex. App.—Dallas 1991, writ denied).

                                                      23
issue. Having done so, we need not reach Isbell’s first three issues.11 See TEX. R. CIV. P.

47.4.

D.      Response to Dissent

        The dissenting memorandum opinion concludes that Isbell’s pleadings did not

conform with the agreed order, and thus the dissent would affirm the trial court’s judgment.

According to the dissent, Isbell did not provide appellees with “fair notice” of her claims

sufficient to enable appellees to prepare a defense to her lawsuit. However, the dissenting

memorandum opinion further concludes that Isbell’s pleadings “fail to allege facts that

would support the pleaded causes of action” or that the facts alleged otherwise

“affirmatively negate” Isbell’s claims.

        We respectfully disagree with this analysis. As detailed in this memorandum

opinion, Isbell’s pleadings, on their face, provide facts that would support her alleged

causes of action and her pleadings do not affirmatively negate her claims. Based on the

record provided, Isbell has made a good faith effort to respond to appellees’ special

exceptions, appellees have not further addressed any alleged inadequacies in the

pleadings, and any alleged defects in Isbell’s supplemental pleadings are not patently

incurable. See Gallien, 209 S.W.3d at 863; Humphreys, 938 S.W.2d at 753; Albright, 859

S.W.2d at 582. In these circumstances, whether Isbell’s claims are ultimately meritorious



         11 As stated previously, the trial court’s order dismissed Isbell’s claims with prejudice. “Generally,

a trial court cannot dismiss a plaintiffs’ entire case with prejudice if the pleadings state a valid cause of
action, but are vague, overbroad, or otherwise susceptible to valid special exceptions.” Kutch v. Del Mar
Coll., 831 S.W.2d 506, 508 (Tex. App.—Corpus Christi–Edinburg 1992, no writ). “The proper remedy is to
dismiss without prejudice.” Id. (citing Hajdik v. Wingate, 753 S.W.2d 199, 202 (Tex. App.—Houston [1st
Dist.] 1988), aff’d on other grounds, 795 S.W.2d 717 (Tex. 1990)); see Gallien v. Washington Mut. Home
Loans, Inc., 209 S.W.3d 856, 862–63 (Tex. App.—Texarkana 2006, no pet.). Given our disposition of this
case, we need not further address this matter.

                                                     24
is an issue that we do not address or resolve at this stage of the litigation. See, e.g.,

Natividad v. Alexsis, Inc., 875 S.W.2d 695, 699 (Tex. 1994) (“Summary judgment based

on a pleading deficiency is proper if a party has had an opportunity by special exception

to amend and fails to do so, or files a further defective pleading.”); Tex. Dep’t of Corr. v.

Herring, 513 S.W.2d 6, 9 (Tex. 1974) (recognizing that “a party may plead himself out of

court” or “may plead facts which affirmatively negate his cause of action,” and stating that

“[i]n such instance it is proper to grant the defendant’s motion for summary judgment”);

see also TEX. R. CIV. P. 91a; In re Shire PLC, 633 S.W.3d 1, 25 (Tex. App.—Texarkana

2021, orig. proceeding [mand. denied]) (“In summary, then, Rule 91a establishes a

dismissal procedure that falls between the special exception procedure under Rules 90

and 91 and summary judgment procedure under Rule 166a.”).

                                    V.     CONCLUSION

       We reverse and remand for further proceedings consistent with this opinion.



                                                                GINA M. BENAVIDES
                                                                Justice

Dissenting Memorandum Opinion by Justice Silva.


Delivered and filed on the
6th day of January, 2022.




                                             25